1
                                                                     JS-6
2
3
4
5
6
7
8
9                               UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12   LOUIS VAIZ, an individual, on            Case No. CV 18-2165-GW(RAOx)
13   behalf of himself and others similarly
     situated,                                ORDER GRANTING JOINT
14                                            STIPULATED REQUEST FOR
                   Plaintiff,                 DISMISSAL
15
             vs.                              Courtroom: 9D
16                                            Judge:     Hon. George H. Wu
     UNITED PARCEL SERVICE, INC.,
17   an Ohio Corporation; and DOES 1
18   through 50, inclusive,

19                 Defendants.
20
21
22
23
24
25
26
27
28
     Case No. 2:18-cv-02165-GW(RAOx)                 [PROPOSED] ORDER GRANTING JOINT
                                                    STIPULATED REQUEST FOR DISMISSAL
     88653277.1
1                        ORDER GRANTING JOINT STIPULATED
2                                  REQUEST FOR DISMISSAL
3            Based on the parties Joint Stipulated Request for Dismissal and good cause
4    appearing, IT IS SO ORDERED.
5
6    DATED: November 7, 2018
7
8                                                    ______________________________
                                                     GEORGE H. WU, U.S. District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 2:18-cv-02165-GW(RAOx)-          -1-        [PROPOSED] ORDER GRANTING JOINT
                                                         STIPULATED REQUEST FOR DISMISSAL
     88653277.1
